Sweeney, J.,
dissenting. By its *265opinion today, the majority has not only misconstrued the precedents it cites to supposedly support its untenable ruling, but it has ignored the clear language of the federal and state guarantees of freedom from unreasonable or unlawful warrantless searches and seizures as embodied in the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution (hereinafter collectively referred to as the “Fourth Amendment”). Accordingly, I must strongly dissent from the decision rendered in this case.
The majority’s tortuous path used to arrive at what appears to be a predetermined result is filled with misinterpretations of the state of the law as announced by the United States Supreme Court concerning the validity of any particular search and seizure.
The majority’s first point, i.e., that the appellant was not “seized” by Officer Thomas, seems to be based more on wishful thinking than on coherent constitutional analysis. The majority relies heavily on United States v. Mendenhall (1980), 446 U.S. 544, for the proposition that the instant appellant was not “seized” by the police. However a careful review of Menden-hall compels an opposite conclusion. In Mendenhall, supra, the Supreme Court developed what can be characterized as a “reasonable person” standard to determine whether a seizure has taken place under a particular set of facts. The court therein held that a seizure of the person could only occur when, in view of all circumstances, a reasonable person would believe that he or she was not free to leave. Id. at 554. In Mendenhall, the facts indicate that defendant was stopped by federal agents on an airport concourse and was asked to show some identification. Eventually, defendant consented to a search which led to a discovery of narcotics on her person and she was arrested. The court in Mendenhall opined that a reasonable person in defendant’s position would have felt free to leave under the circumstances. Id. at 555.
In contrast, it is clear that under the circumstances, the appellant herein could only reasonably believe that he was not free to leave when requested to stop by the officer. After Officer Thomas requested appellant to stop, he quickly and forcibly seized the appellant’s personal property (the paper grocery bag and its contents). Under such circumstances, there is no logical basis for holding that a reasonable person in appellant’s position was free to leave. The non-consensual seizure of appellant’s property is the aspect which clearly distinguishes the instant cause from Mendenhall, supra. In Mendenhall, the defendant’s property was not seized until after she had consented to a search; whereas, here, the appellant never had time to consent to a search or to answer any pertinent questions. While Officer Thomas did identify himself as a police officer, his hasty seizure of appellant’s grocery bag was done in total disregard of appellant’s rights under the Fourth Amendment, because such a seizure of personal property by the officer effectively removed from appellant his freedom to leave, inasmuch as appellant had exerted a privacy and possessory interest in the contents of the grocery bag.
The majority, in a fallacious attempt to justify the officer’s action, has completely misapplied the rule of law in Mendenhall. Of crucial relevance to the instant cause is the fact that the appellant’s property was seized and searched prior to his arrest. In Mendenhall, however, there was a consent to a search which led to an arrest. To say that the appellant here was free *266to leave even after the officer had seized his personal property is absurd, and Mendenhall, swpra, does not support such a conclusion.
Even if it were to be assumed that appellant was not “seized” for the purposes of the Fourth Amendment, it is clear that he was at least unlawfully detained. In Brown v. Texas (1979), 443 U.S. 47, the high court recognized that a police officer may briefly detain a suspect even though the officer does not have probable cause to believe that the suspect is involved in criminal activity. However, the court in Brown stated that the officer must at least have a reasonable suspicion, based on objective facts, that the person being detained is involved in criminal activity. Id. at 51. While the rule of law in Brown may be characterized as lenient, its application to the instant factual situation compels a finding that the detention of appellant was in clear violation of his Fourth Amendment rights.
First of all, the officers here apparently relied on unsubstantiated reports that the house from which appellant had left was a “drug house.” Second, Officer Edwards implied that since appellant was carrying the paper bag “gingerly,” he suspected that appellant was carrying drugs. In my view, such reasoning is not by any means an objective view of the facts. There are countless items that one may put in a grocery bag that must be carried “gingerly.” Hence, it seems clear that the officers had no reasonable suspicion that appellant was involved in criminal activity of a type that would justify the detention of appellant that occurred here.
Even assuming, arguendo, that the officers were justified in detaining appellant, the seizure and search of appellant’s bag was clearly and unmistakably undertaken in violation of his Fourth Amendment rights. The majority’s “analysis” of the search and seizure has the ultimate effect of disposing of appellant’s Fourth Amendment freedoms in their entirety. While the majority cites many cases that purportedly justify a seizure of personal property, closer scrutiny reveals that none of the cited cases even remotely justifies what was done in the case at bar. In fact, I challenge the majority to name one United States Supreme Court case that permits an officer to conduct a search of personal property without a warrant, and then arrest the person based on the fruits of the warrantless/illegal search. Of course, no holding based on facts similar to the instant cause has been upheld by the United States Supreme Court because such a holding would totally fly in the face of the precise language of the Fourth Amendment.
Under the Fourth Amendment, a search and seizure of personal property is almost always unconstitutional unless the officer has obtained a judicial warrant to search and seize such personal property. See Marron v. United States (1927), 275 U.S. 192. In the instant cause, there is no question that the officer did not obtain such a warrant. Likewise, there is no question that appellant exerted a privacy and possessory interest in the grocery bag when the officer reached for it. Nevertheless, there are two narrowly circumscribed exceptions to the warrant requirement. One is where it is reasonable for an officer to believe that the arrestee will attempt to seize or destroy relevant evidence over which the arrestee may have control. Chimel v. California (1969), 395 U.S. 752. The court in Chimel also observed that the second exception to the warrant requirement is where the officer searches the arrestee in order to pro*267tect his own life. Id. at 762-763. See, also, Terry v. Ohio (1968), 392 U.S. 1. In Terry, supra, the court held that an officer could search an individual for weapons under certain circumstances. Obviously, Terry is in no way dis-positive of the instant case. Here, the officer did not make an arrest prior to the search, and there is no indication that appellant was carrying a weapon or that the officer had any suspicion whatsoever that the appellant was carrying a weapon.
Upon a review of the facts sub judice, it is obvious that the majority’s reliance on Chimel in order to justify the instant search is grossly misplaced and somewhat disingenuous. Unlike the instant cause, the defendant in Chimel was arrested prior to the search’s taking place. In turning the Chimel holding on its head, the majority, in essence, places all Ohio citizens under “martial law” because under the majority’s decision, a police officer may search one’s person or personal property with impunity prior to placing the person under arrest. Such a rule of law is repugnant to a truly free and open society, and should never be countenanced by this court.
In any event, since the warrantless search conducted in this cause does not even come close to falling under any of the recognized exceptions to the Fourth Amendment requirements, the decision below must be reversed. The holding reached by the majority also clashes head-on with a number of other opinions by the United States Supreme Court. In Recznik v. Lorain (1968), 393 U.S. 166, the police had information that a particular apartment building was a gambling house, and the senior officer stated that he knew when he entered the apartment that he did not have enough evidence to make an arrest. Id. at 169. Of course, the high court held that the police did not have probable cause to conduct a search of the apartment building. Similarly, in the instant cause, Officer Thomas admitted to his partner that he did not have enough evidence to detain appellant, let alone arrest him. Thomas only became suspicious of appellant because he saw him leaving what was believed to be a “drug house.”
In applying Recznik to other aspects of the instant facts, it is apparent that the search of appellant’s bag was not based upon “probable cause” that a crime was being committed. Thomas knew he did not have enough evidence to arrest appellant prior to searching the bag, but used the fruits of the illegal search as a justification for the subsequent arrest. Therefore, I am perplexed as to how the majority could misread the law in order to justify what was clearly an illegal search. Undoubtedly, the majority’s ex post facto justification of the instant search is based wholly on the fact that illegal drugs were found in appellant’s bag. However, it takes no citation of authority to understand that an illegal search is an illegal search regardless of whether the fruits recovered as a result are illegal drugs or everyday grocery products.
In another respect, the majority attempts to justify the unwarranted intrusion by the officers here by manufacturing a third exception to the warrant requirement. The majority cites United States v. Place (1983), 462 U.S. 696, for the proposition that the high court has created another exception to the warrant requirement. However, a careful reading of the Place opinion does not reveal such an expansive interpretation as proposed by the majority. In Place, supra, the Supreme Court recognized that personal property which is reasonably believed to hold contraband or evidence of a crime may *268be temporarily detained. Id. at 706. Nevertheless, the Place court held that before the personal property can be searched or permanently seized, a warrant must be issued. Id. at 701. Once again, the majority contorts a precedent in a manner that is either careless, disingenuous or flat-out incorrect. To characterize the conduct of the officer in the instant cause as one sanctioned by Place, supra, is at best a severe misinterpretation of that holding, because such a misinterpretation reduces the Fourth Amendment to a mere “form of words.” See State v. Halczyszak (1986), 25 Ohio St. 3d 301, 328, 25 OBR 360, 384, 496 N.E. 2d 925, 949 (Sweeney, J., dissenting).
Last, it must be reemphasized that an illegal search cannot be transformed into a constitutionally permitted one simply because illegal drugs are obtained as the fruits of the search. As aptly noted by Chief Justice (then Judge) Moyer in State v. Hassey (1983), 9 Ohio App. 3d 231, at 236, 9 OBR 403, at 409, 459 N.E. 2d 573, at 580:
“Facts acquired after a stop cannot provide justification for the stop.” The “end justifies the means” analysis employed by the majority should not be endorsed by this court at the expense of fundamental liberties that are to be enjoyed by all the citizenry. The rights embodied in the Fourth Amendment are much too precious to be tossed aside merely to sustain the conviction rendered below. While we as a society must endeavor to deal with the scourge of illegal drugs in a quick and effective manner, we must never sanction a solution that dispenses with the constitutional guarantees and personal liberties that have made ours the most enduring government on the face of the Earth.
Accordingly, I would reverse the decision of the court of appeals below, and thereby reaffirm the Fourth Amendment and the freedoms it is intended to protect.
H. Brown, J., concurs in the foregoing dissenting opinion.